ATTORNEY GENERAL OF TEXAS
                                             GREG        ABBOTT



                                                   June 25, 2014



The Honorable Janna Ivey Lindig                             Opinion No. GA-l 068
Bandera County Attorney
Post Office Box 656                                         Re: Implementation of section 601.123 of the
Bandera, Texas 78003                                        Transportation    Code,     concerning    the
                                                            establishment of financial responsibility by
                                                            making a deposit with the county judge
                                                            (RQ-1176-GA)

Dear Ms. Lindig:

         You ask multiple questions about the establishment of financial responsibility under the
Motor Vehicle Safety Responsibility Act (the "Act"). 1 See generally TEX. TRANSP. CODE ANN.
§§ 601.001-.454 (West 2011 & Supp. 2013). The purpose of the Act is to protect potential
claimants from losses resulting from automobile accidents. Nat 'l Cnty. Mut. Fire Ins. Co. v.
Johnson, 879 S.W.2d 1, 2 (Tex. 1993). Toward that end, the Act generally prohibits a person
from "operat[ing] a motor vehicle in this state unless financial responsibility is established for
that vehicle through" one of five listed methods. 2 TEX. TRANSP. CODE ANN. § 601.051 (West
2011 ). You ask specific questions about the method in subsection 601.051 (4), which authorizes
the deposit of cash or a cashier's check with the county judge of the county in which the vehicle
is registered pursuant to section 601.123 of the Transportation Code. See Request Letter at 1-2;
TEX. TRANSP. CODE ANN.§§ 601.051(4), .123 (West 2011). Subsection 601.123(b) specifies that
the cash or cashier's check deposited "must be made ... in the amount of at least $55,000."
TEX. TRANSP. CODE ANN. § 601.123(b) (West 2011).

       Your first question is whether "an additional amount" beyond $55,000 must be deposited
with the county judge "if the person has more than one vehicle registered in the county" or "if
more than one person will be driving a vehicle." Request Letter at 2. The Act prohibits the

         1
          See Letter from Honorable Janna Ivey Lindig, Bandera Cnty. Att'y, to Honorable Greg Abbott, Tex. Att'y
Gen. at l (Dec. 20, 20 13), http://www.texasattomeygeneral.gov/opin ("Request Letter").
         2
          Financial responsibility for a vehicle may be may established through (l) a qualifying motor vehicle
insurance policy; (2) a surety bond; (3) a deposit of $55,000 in cash or securities with the comptroller; (4) a deposit
of "at least $55,000" in cash or cashier's check; or (5) self-insurance. TEX. TRANSP. CODE ANN. § 601.051 (West
2011).
The Honorable Janna Ivey Lindig - Page 2 (GA-1068)



operation of a motor vehicle in Texas "unless financial responsibility is established for that
vehicle" through one of the methods specified in section 601.051. TEX. TRANSP. CoDE ANN.
§ 601.051 (West 2011) (emphasis added). Furthermore, subsection 601.123(a) requires the
deposit to be made where "the motor vehicle is registered," suggesting that a deposit applies to a
specific vehicle. Id. § 601.123(a) (emphasis added). Thus, a separate deposit of at least $55,000
with the county judge is required to establish financial responsibility for each vehicle. Regarding
multiple drivers, subsection 601.054(a) of the Act permits an owner of a vehicle to provide
evidence of financial responsibility for another person only "if the other person is: (1) an
operator employed by the owner; or (2) a member of the owner's immediate family or
household." ld. § 601.054(a). Thus, the additional driver, if not a person identified by
subsection 601.054(a), is independently responsible for establishing financial responsibility for
the vehicle through one ofthe methods established by section 601.051.

        Your second and third questions concern the account into which funds deposited with the
county judge pursuant to section 601.123 should be placed. See Request Letter at 2. You ask
whether the funds should "be deposited into a special account, . . . the registry of the court, or
into another existing county account" and whether the account should be "an interest bearing
account." !d. Section 601.123 does not specify where the county judge is to deposit cash
received. The statute simply authorizes the county judge to accept the funds and to "issue ... a
certificate stating that a deposit complying with [section 601.123] has been made." TEX.
TRANSP. CoDE ANN.§ 601.123(a), (c) (West 2011). Thus, we turn to Local Government Code
provisions governing county finances for guidance.

        Chapter 116 of the Local Government Code governs the county depository and "applies
to money collected or held by a . . . county . . . officer." TEX. Loc. Gov'T CODE ANN.
§ 116.002(a) (West Supp. 2013). Any such funds "shall be deposited" into the county
depository. !d. The county judge is a county officer. See TEX. CONST. art. V, § 24 (including
"county judges" in a list of county officers that may be removed by district court judges). Thus,
a county judge must deposit the money into the county depository. Chapter 116 is silent,
however, regarding the particular depository account into which funds should be placed.
Chapter 117 of the Local Government Code, relating to the deposit and management of court
registry funds, specifies that funds held in legal custody by a county or district clerk "pending the
result of a legal proceeding" are court registry funds that are to be deposited in "a special account
in the name of the clerk making the deposit." TEX. Loc. Gov'T CODE ANN. § 117.052(a)-(b)
(West 2008); see also id. § 117.001(3) (defining "registry funds"). The deposit made with a
county judge to establish financial responsibility, however, is not a deposit "pending the result of
a legal proceeding." Id. § 117.052(a)-(b). Moreover, chapter 117 is not applicable to funds held
by county officials other than a county or district clerk. See Tex. Att'y Gen. Op. No. JC-0195
(2000) at 3 (discussing chapter 117 and concluding that it does not apply to certain cash bail
bonds because they are not deposited in the court registry or held by the district or county clerk).
Thus, the funds would not be deposited into the special account holding court registry funds.
Finally, chapter 113 of the Local Government Code, governing the management of county
money, specifies that "fees, commissions, funds and other money belonging to a county" must be
turned over to the county treasurer by the person who collected the money, for placement in the
county treasury account. TEX. Loc. Gov'T CODE ANN. § 113.02l(a) (West Supp. 2013)
(emphasis added); see also id. § 113.0001(4) (defining "treasury" as "money belonging to the
The Honorable Janna Ivey Lindig - Page 3 (GA-l 068)



county held by the county treasurer"). Here, the funds belong to the person making the deposit
with the county judge, not to the county, so chapter 113 is inapplicable. In the absence of any
other statutory or regulatory guidance, a court could conclude that a county judge may deposit
funds received pursuant to section 601.123 of the Transportation Code in a separate account in
the county depository and use his or her discretion to decide whether that account should be an
interest-bearing account. See Tex. Att'y Gen. Op. No. DM-282 (1994) at 4 (reaching the same
conclusion when no statute or regulation governed whether a sheriff could place inmate funds
into an interest-bearing account).

        Your last question, premised on the county judge's placement of the funds received into
an interest-bearing account, is whether the interest is owned by the person depositing the money
with the judge or by the county and, if not the county's, whether the county may nonetheless
"collect the administrative fee allowed by statute." Request Letter at 2. As a general rule,
"'interest follows principal."' See Phillips v. Washington Legal Found., 524 U.S. 156, 165-66
(1998) (citation omitted); Sellers v. Harris Cnty., 483 S.W.2d 242, 243 (Tex. 1972). Thus, the
interest on funds deposited with the county judge pursuant to section 601.123 of the
Transportation Code belongs to the person making the deposit. With regard to the collection of
an administrative fee, a county may not charge a fee unless authorized by statute. Tex. Att'y
Gen. Op. No. JC-0367 (2001) at 2 (concluding that express authority is required for the
commissioners court to charge a fee and that implied authority is insufficient). We assume the
administrative fee to which you refer derives from chapter 117 of the Local Government Code.
See TEX. Loc. Gov'T. CODE ANN.§ 117.055(a) (West 2008) (authorizing an administrative fee to
"compensate the county for the accounting and administrative expenses incurred in handling"
court registry funds). As we have already concluded, chapter 117 is inapplicable to funds held
by a county judge. Thus, in the absence of other statutory authority, a county may not collect an
administrative fee in connection with a deposit of funds made to a county judge under section
601.123 of the Transportation Code.
The Honorable Janna Ivey Lindig - Page 4 (GA-1068)



                                    SUMMARY

                    An additional deposit of at least $55,000 with the county
            judge is required to establish financial responsibility under section
            601.123 of the Transportation Code for a second vehicle if
            financial responsibility for that vehicle has not otherwise been
            established through an authorized method.

                   The owner of a vehicle may provide evidence of financial
            responsibility for an additional driver only if the other person is
            employed by the owner or is a member of the owner's immediate
            family or household pursuant to section 601.054(a) of the
            Transportation Code.

                    In the absence of any other statutory or regulatory
            guidance, a court could conclude that a county judge may deposit
            funds received pursuant to section 601.123 of the Transportation
            Code into a separate account in the county depository and use his
            or her discretion to decide whether that account should be an
            interest-bearing account.

                   Interest earned on funds deposited with the county judge
            under section 601.123 of the Transportation Code belongs to the
            person making the deposit.

                    In the absence of statutory authority, a county may not
            collect an administrative fee in connection with a deposit of funds
            made to a county judge under section 601.123 of the
            Transportation Code.




                                          Attorney General of Texas
The Honorable Janna Ivey Lindig - Page 5 (GA-1068)



DANIEL T. HODGE
First Assistant Attorney General

JAMES D. BLACKLOCK
Deputy Attorney General for Legal Counsel

VIRGINIA K. HOELSCHER
Chair, Opinion Committee

Becky P. Casares
Assistant Attorney General, Opinion Committee